UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7206


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROLANDO REYES-GARCIA,   a/k/a    Francisco   Gomez,    a/k/a   Jose
Salvador Jaramillo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:11-cr-00182-F-1; 5:12-cv-00432-F)


Submitted:   December 18, 2014            Decided:    December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rolando Reyes-Garcia, Appellant Pro Se. Sebastian Kielmanovich,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rolando       Reyes-Garcia          seeks   to     appeal       the   district

court’s order treating his “Motion to Re-open” as a successive

28 U.S.C. § 2255 (2012) motion, and dismissing it on that basis.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.               28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial      showing          of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,         537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Reyes-Garcia        has      not   made        the       requisite       showing.

Accordingly, we deny a certificate of appealability, deny leave

to proceed in forma pauperis, and dismiss the appeal.



                                            2
              Additionally,    we    construe   Reyes-Garcia’s         notice   of

appeal and informal brief as an application to file a second or

successive § 2255 motion.           United States v. Winestock, 340 F.3d
200, 208 (4th Cir. 2003).           In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28   U.S.C.     § 2255(h).     Reyes-Garcia’s       claims      do   not   satisfy

either of these criteria.           Therefore, we deny authorization to

file a successive § 2255 motion.

              We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in    the   materials

before   this    court   and   argument     would   not   aid    the   decisional

process.



                                                                        DISMISSED




                                        3